[Exhibit 10.3 – Asset Purchase Agreement]

ASSET PURCHASE AGREEMENT

        ASSET PURCHASE AGREEMENT, dated January 13, 2005, between CAPE COASTAL
TRADING CORPORATION, a New York corporation having an address at 350 Fifth
Avenue, Suite 3304, New York, NY 10018 (the “Company”) an KWAJO SARFOH, an
individual having an address at 350 Fifth Avenue, Suite 3304, New York, NY 10018
(the “Buyer”).

BACKGROUND

        The Seller is the owner and operator of a business that involves
importing artworks and crafts from Ghana, Africa to sell to its vendors and
customers in the U.S. (the “Business”). The Seller desires to sell to Buyer and
Buyer desires to purchase from Seller, on terms and subject to the conditions
hereinafter set forth, the name of the Seller, its website and certain
contracts, agreements and other rights of the Company that relate to the
Business, all as more fully and specifically hereinafter set forth.

AGREEMENT

        NOW, THEREFORE, in consideration of the mutual promises, warranties and
covenants set forth herein, the parties hereto hereby agree as follows:

    1.        Purchased Assets.   Seller hereby sells, assigns, transfers,
conveys and delivers to Buyer ON AN “AS IS” “WHERE IS” BASIS, and Buyer hereby
accepts and purchases, all of Seller’s right, title and interest in and to the
name “Cape Coastal Trading Corporation” and all derivatives of such name, the
website (www.ghanacrafts.com), and all of the other agreements, contracts,
leases, licenses, other arrangements and other intangible property of the Seller
to the extent that such agreements, contracts, leases, licenses, arrangements or
property relate to the Business existing at the close of business on the Closing
Date (the “Purchased Assets”).

    2.        Assumption of Liabilities.   Buyer hereby assumes, and agree to
perform, and otherwise pay, satisfy and discharge all existing and future
liabilities and obligations of the Business (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become
due), including (a) all liabilities of the Seller for transfer, sales, use, and
other non-income taxes arising in connection with the consummation of the
transactions contemplated hereby, and (b) all liabilities and obligations of the
Seller under the agreements, contracts, leases, licenses, and other arrangements
referred to in the definition of Purchased Assets. The liabilities assumed by
the Buyer are referred to herein as the “Assumed Liabilities”.

    3.        Purchase Price.   On the Closing Date, Buyer shall pay to Seller
Seventeen Thousand Dollars ($17,000) in cash by delivering to the Seller a
release in form acceptable to the Seller of all amounts owed to the Buyer by the
Seller (such amounts being referred to herein as the “Shareholder Loan”).

    4.        Closing.   The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place by the exchange of documents by the
parties by fax or courier, as appropriate, on the earlier of (a) the soonest
practicable date following the date that the Seller acquires or commences an
operating business, whether through a business combination or otherwise, (b) the
last date of the sixth month following the date hereof or (c) such other date as
the parties may mutually determine (the “Closing Date”). At the Closing, the
parties shall deliver to each other (i) a bill of sale relating to the Purchased
Assets, (ii) an instrument of assumption of liabilities relating to the Assumed
Liabilities, (iii) a release in form satisfactory to the Seller evidencing the
release of the Shareholder Loan, and (iv) such other certificates and documents
as a party may reasonably request. If the Closing Date is the date described in
clause (b) of the first sentence of this Section 4, then, at the request of the
Seller, the Closing Date shall be delayed until such date as may be reasonably
necessary for the Seller to make any required filings or obtain any required
consents.

    5.        Transition Period.   The Buyer along with other persons is selling
a controlling interest in the Seller to certain purchasers (the “Purchasers”) on
the date hereof pursuant to a Stock Purchase Agreement. The Buyer hereby agrees
that the Buyer will remain as a director of the Seller and as the President and
Treasurer of the Seller until the later of (i) the date that the Seller files
its annual report on Form 10-KSB for the fiscal year ended December 31, 2004, or
(ii) the tenth day following the mailing to the shareholders of the Seller of an
information statement on Schedule 14F-1 that relates to a change in a majority
of the directors of the Seller in connection with the aforementioned Stock
Purchase Agreement (such period of time being referred to as the “Transition
Period”). During the Transition Period, the Buyer shall not obligate the Seller
in any way or otherwise cause the Seller to incur any liabilities whatsoever,
without the prior written consent of the Purchasers, including entering into any
contract or agreement, or other commitment on behalf of the Seller or incurring
any loans or any expenses that the Seller may become liable for. During the
Transition Period the Seller will not take any action with regard to the
Purchased Assets, including any sale, lease, pledge or other disposition of such
Purchased Assets, except with the prior written consent of the Purchasers or
except as may be reasonably necessary to safeguard the Purchased Assets and the
value thereof. The Buyer hereby grants to the Seller the right and license to
use the name “Cape Coastal Trading Corporation” as the corporate name of the
Seller for a period of six months following the Closing Date.

    6.        Further Assurances.   Seller hereby covenants that it will,
whenever and as often as required so to do by Buyer and at Buyer’s sole cost and
expense, do, execute, acknowledge and deliver any and all such other and further
acts, deeds, assignments, transfers, conveyances, confirmations, powers of
attorney and any instruments of further assurance, approvals and consents as
Buyer may reasonably require in order to complete, insure and perfect the
transfer, conveyance and assignment to Buyer of all the right, title and
interest of Seller in and to the Purchased Assets hereby sold, conveyed or
assigned, or intended so to be.

    7.        Seller Makes no Representations or Warranties. The Seller’s
interest in the Purchased Assets is being acquired by the Buyer on an AS IS
WHERE IS basis and the Seller makes no representations as to the Purchased
Assets or any other matter.

    8.        Indemnification. Buyer shall indemnify and hold harmless Seller
and the shareholders and agents of the Seller, and the Seller’s successors and
assigns and their respective officers, directors, shareholders, employees and
agents, against, and in respect of, any and all damages, claims, losses,
liabilities and expenses, including, without limitation, reasonable legal,
accounting and other expenses (including court costs), which may arise out of or
relate to (i) any of the Assumed Liabilities, (ii) the Shareholder Loan, (iii)
any liability arising from the failure to obtain a fairness opinion in
connection with this transaction or to obtain any required consent, (iv) any
liability arising from a breach by the Buyer of any covenant contained herein
and (v) any liability arising from any action or failure to act by the Buyer.
Upon obtaining knowledge thereof, the party to be indemnified (the “Indemnified
Party”) shall promptly notify the Buyer (the “Indemnifying Party”) in writing of
any damage, claim, loss, liability or expense which the Indemnified Party has
determined has given rise or could give rise to a claim under this Section 8
(such written notice being hereinafter referred to as a “Notice of Claim”). A
Notice of Claim shall contain a brief description of the nature and estimated
amount of any such claim giving rise to a right of indemnification. With respect
to any claim or demand set forth in a Notice of Claim relating to a third party
claim, the Indemnifying Party may defend, in good faith and at its expense, any
such claim or demand, and the Indemnified Party, at its expense, shall have the
right to participate in the defense of any such third party claim. So long as
the Indemnifying Party is defending in good faith any such third party claim,
the Indemnified Party shall not settle or compromise such third party claim. If
the Indemnifying Party does not so elect to defend any such third party claim,
the Indemnified Party shall have no obligation to do so.

    9.        Miscellaneous. All representations, warranties and agreements in
this Agreement shall survive the Effective Date until the expiration of the
applicable statute of limitations. This Agreement shall be binding upon the
parties’ their respective successors, representatives, heirs and estate, as
applicable. This Agreement may be executed in one or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other party, it being understood that all parties need not sign
the same counterpart. Facsimile execution and delivery of this Agreement is
legal, valid and binding execution and delivery for all purposes. This Agreement
shall be governed in all respects, including validity, interpretation and
effect, by the internal laws of the State of New York, without regard to the
conflicts of law principles thereof. This Agreement may not be amended except by
an instrument in writing signed by each of the parties hereto. This Agreement
constitutes the entire agreement of the parties with respect to the subject
matter hereof and supercedes in its entirety any other agreement relating to or
granting any rights with respect to the subject matter hereof.

[signature page follows]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have duly executed this Asset Sale
Agreement as of the date first above written.

BUYER
KWAJO SARFOH

       /s/ Kwajo Sarfoh
————————————



SELLER
CAPE COASTAL TRADING CORPORATION

       /s/ Trae O'Neil High
————————————
  Name:
  Title:
